United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kimberly A. Slimbaugh, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0333
Issued: September 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 29, 2018 appellant, through counsel, filed a timely appeal from an
August 27, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant received an overpayment of wage-loss compensation
in the amount of $13,968.46 for the period November 9, 2015 through July 23, 2016; and
(2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On November 3, 2004 appellant, then a 38-year-old mail processing clerk, filed a notice of
recurrence (Form CA-2a) on July 13, 2004 claiming disability causally related to a January 11,
2001 employment injury.4 OWCP converted the recurrence claim to a claim for a new traumatic
injury, assigned OWCP File No. xxxxxx288, and accepted it for aggravation of dislocation of the
lumbar vertebra. It paid appellant wage-loss compensation beginning July 2004.
By decision dated May 9, 2007, OWCP reduced appellant’s wage-loss compensation based
on its finding that her actual earnings working 20 hours per week as a modified manual clerk,
effective January 22, 2006, fairly and reasonably represented her wage-earning capacity. It paid
her compensation for partial disability beginning January 22, 2006 based on her loss of wageearning capacity (LWEC).5
OWCP subsequently accepted appellant’s May 20, 2008 occupational disease claim (Form
CA-2) for other affections of the right shoulder region. It assigned OWCP File No. xxxxxx669.
Appellant stopped work on May 20, 2008 and received wage-loss compensation on the
supplemental rolls beginning May 21, 2008 and on the periodic rolls beginning April 12, 2009.
OWCP noted that she received compensation for four hours per day based on an LWEC
determination issued under File No. xxxxxx288.
By decision dated May 2, 2011, issued under OWCP File No. xxxxxx669, OWCP reduced
appellant’s wage-loss compensation, effective May 8, 2011, based on its finding that she had the
capacity to earn wages as a surveillance system monitor working four hours per day.
In an August 13, 2015 work capacity evaluation (Form OWCP-5c) submitted under OWCP
File No. xxxxxx288, Dr. George T. Cunningham, a chiropractor, found that appellant could return
to work for six hours per day with sitting and walking limited to one hour per day, standing a half
hour per day, pushing and pulling up to 10 pounds, and occasional reaching above the shoulder.

3

Order Remanding Case, Docket No. 17-1058 (issued February 8, 2018).

4

The claim was originally filed as a recurrence under OWCP File No. xxxxxx433. That claim, which involved a
November 1, 2001 injury, has not been administratively combined with the present claim.
5
OWCP combined OWCP File Nos. xxxxxx699 and xxxxxx288, with OWCP File No. xxxxxx288 designated as
the master file.

2

In a September 11, 2015 work capacity evaluation (Form OWCP-5c) submitted under
OWCP File No. xxxxxx669, a nurse practitioner indicated that appellant had limitations due to
right shoulder pain and reduced motion. She found that appellant could work four hours per day
pushing, pulling, and lifting up to 10 pounds, performing repetitive movements under one hour,
limiting reaching above the shoulder, and operating a motor vehicle over 30 minutes.
On October 21, 2015 the employing establishment offered appellant a position as a
modified mail processing clerk for four hours per day. The duties included: sitting and walking
intermittently for less than one hour at a time, standing intermittently for less than a half hour at a
time, and repetitive reaching for less than a half hour at a time. The grade, step, and salary provided
on the form is illegible. The employing establishment provided both OWCP file numbers and
injury dates on its October 21, 2015 job offer.
In a return to work form dated November 4, 2015, the employing establishment indicated
that appellant had accepted a job offer for four hours per day under OWCP File No. xxxxxx669.
In a return to work form of even date, it asserted that she had returned to work under OWCP File
No. xxxxxx288. The employing establishment noted that appellant received wage-loss
compensation on the periodic rolls for both OWCP File No. xxxxxx288 and OWCP File No.
xxxxxx699 and requested that it remove her from the periodic rolls on one of the claims.
On November 9, 2015 the employing establishment notified OWCP that appellant had
returned to work on November 9, 2015.
On February 25, 2016 appellant telephoned OWCP and questioned the accuracy of her
compensation payments, noting that she had resumed work for four hours per day on
November 9, 2015. OWCP advised that it would either stop or adjust her continuing wage-loss
compensation payments.
In a letter dated April 28, 2016, the employing establishment notified OWCP that appellant
had returned to work foUr hours per day, but was still receiving wage-loss compensation for four
hours per day under both OWCP File Nos. xxxxxx669 and xxxxxx288.6 It requested that OWCP
remove her from the periodic rolls under OWCP File No. xxxxxx669 as of November 9, 2015.
On August 2, 2016 OWCP requested that the employing establishment provide the medical
evidence that it used for the offered position.
In an August 4, 2016 letter, the employing establishment again advised OWCP that
appellant was on the periodic rolls under both OWCP File Nos. xxxxxx669 and xxxxxx288. It
requested that OWCP stop compensation payments on one of the claims as she had returned to
work for four hours per day on November 9, 2015. The employing establishment indicated that it
had reviewed an August 13, 2015 work capacity evaluation (Form OWCP-5c) under File No.
xxxxxx288 and a similar form dated September 11, 2015 which had been completed by a nurse
6

The employing establishment submitted a return to work form (Form CA-3) to OWCP on April 27, 2016
requesting that it remove appellant from the periodic rolls under one of the claim numbers. It noted that she was
receiving wage-loss compensation for four hours per day under both File No. xxxxxx288 and File No. xxxxxx699
following her return to part-time employment.

3

practitioner under File No. xxxxxx669. It advised that it had used the more restrictive limitations
in its offer of employment.
On August 16, 2016 OWCP requested that the employing establishment provide pay rate
information, including appellant’s current base pay rate and the number of hours that she worked
weekly.
On September 26, 2016 OWCP informed appellant of its preliminary determination that
she had received an overpayment of wage-loss compensation in the amount of $13,898.98 for the
period November 9, 2015 through July 23, 2016 because she had returned to work four hours per
day on November 9, 2015, but continued to receive compensation for a total of eight hours per
day. It noted that she had received compensation for four hours per day following an LWEC
determination based on her actual earnings under OWCP File No. xxxxxx288 and compensation
for four hours per day for an LWEC determination based on a constructed position under OWCP
File No. xxxxxx669. OWCP found that appellant had returned to work for four hours per day
under OWCP File No. xxxxxx288, but had continued to receive compensation under OWCP File
No. xxxxxx288 based on its LWEC determination until July 23, 2016. It calculated the
overpayment by determining the amount she had received from November 9 through July 23, 2016
under File No xxxxxx288, which yielded an overpayment in the amount of $13,989.98. OWCP
further informed appellant of its preliminary determination that she was at fault in creating the
overpayment as she knew or should have known that she was not entitled to wage-loss
compensation for total disability after she resumed part-time employment. It requested that she
complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documents. Additionally, OWCP notified appellant that, within 30 days of
the date of the letter, she could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
Appellant submitted a completed overpayment recovery questionnaire (Form OWCP-20)
and requested a telephone conference on October 25, 2016. She listed monthly income of
$2,700.00 and monthly expenses of $2,325.00. Appellant related that she telephoned OWCP in
January 2016 about her return to work, but was informed that she did not owe anything as she was
receiving reduced wages. She also maintained that she should receive continued payments under
OWCP File No. xxxxxx288 instead of OWCP File No. xxxxxx669.
By decision dated October 27, 2016, OWCP found that appellant had received an
overpayment of compensation in the amount of $13,989.98 for the period November 9, 2015
through July 23, 2016 and that she was at fault in the creation of the overpayment. It indicated
that she had failed to respond to its preliminary overpayment determination.
Appellant appealed to the Board. By order dated February 8, 2018, the Board set aside the
October 27, 2016 decision.7 The Board found that OWCP had failed to conduct a telephone
conference prior to issuing its final overpayment determination even though she had timely
requested a telephone conference and had timely submitted a completed overpayment recovery

7

Supra note 2.

4

questionnaire. The Board remanded the case for OWCP to respond to appellant’s request for a
telephone conference.
In a memorandum of conference dated May 29, 2018, counsel questioned why OWCP had
based the overpayment on the higher of the two LWEC payments appellant received during the
period in question. OWCP’s claims examiner advised that she had returned to work under File
No. xxxxxx288, and thus it had terminated her wage-loss compensation under that claim. The
claims examiner noted, “The representative stated that they would like the overpayment calculated
for the lower payment case [xxxxxx]669. I advised that I was not authorized to switch the debt to
the lower paying case file. I also advised that if it could be done, the claimant would owe a lot
more money and for a longer period.” Counsel further asserted that appellant was without fault in
creating the overpayment as she had telephoned OWCP regarding her return to employment.
Regarding repayment, he advised that she could repay $50.00 per month.8
By decision dated August 27, 2018, OWCP found that appellant was without fault in the
creation of the overpayment of wage-loss compensation in the amount of $13,968.46 for the period
November 9, 2015 through July 23, 2016. It denied waiver of recovery of the overpayment as she
had not returned the money to OWCP. OWCP advised appellant to submit $50.00 monthly as
repayment of the overpayment.
On appeal counsel notes that medical providers had released appellant to resume part-time
work with restrictions under both OWCP File Nos. xxxxxx669 and xxxxxx288.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.9
Section 8116 of FECA defines the limitations on the right to receive compensation benefits.
This section of FECA provides that, while an employee is receiving compensation, he or she may
not receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.10 Section 10.500 of OWCP’s regulations provides that compensation for wage loss
due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.11

8

Appellant remains in receipt of wage-loss compensation for partial disability under OWCP File No. xxxxxx669.

9

5 U.S.C. § 8102.

10

Id. at § 8116(a); see also C.Y., Docket No. 18-0263 (issued September 14, 2018).

11

20 C.F.R. § 10.500.

5

ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation, but that the case
is not in posture for decision regarding the amount of the overpayment.
OWCP paid appellant wage-loss compensation for the period November 9, 2015 through
July 23, 2016 for four hours per day under OWCP File No. xxxxxx288 based on her actual earnings
working 20 hours per week as a modified mail clerk. It further paid her wage-loss compensation
under OWCP File No. xxxxxx669 for that same period based on its finding that she could earn
wages as a surveillance system monitor working four hours per day.
On October 21, 2015 the employing establishment offered appellant a position as a
modified mail processing clerk for four hours per day. Appellant returned to work for four hours
per day on November 9, 2015, but continued to receive wage-loss compensation based on LWEC
determinations under both OWCP File No. xxxxxx288 and OWCP File No. xxxxxx699 without
any offset for her actual earnings.12 She consequently received an overpayment of compensation.13
The Board finds, however, that the case is not in posture for determination regarding the
amount of the overpayment. OWCP found that appellant had returned to work under OWCP File
No. xxxxxx288 and that, consequently, the amount of wage-loss compensation that it paid under
that file number for the period November 9, 2015 through July 23, 2016 constituted an
overpayment of compensation. In its August 27, 2018 decision, however, it did not provide an
explanation for its determination that she had returned to work under OWCP File No. xxxxxx288,
rather than OWCP File No. xxxxxx699. Such an explanation is particularly necessary given the
conflicting information from the employing establishment regarding whether it offered the position
under OWCP File No. xxxxxx288 or OWCP File No. xxxxxx699. The Board thus finds that
OWCP has failed to provide adequate findings of fact regarding the amount of overpayment as
required by statute and regulation.14
Additionally, the Board notes that OWCP determined that the entire amount that appellant
received based on its LWEC under OWCP File No. xxxxxx288 for the period November 9, 2015
through July 23, 2016 constituted an overpayment of compensation. OWCP’s procedures provide
that if a claimant, after a formal LWEC rating, accepts a position with no loss of wages and returns
to work, no wage-loss entitlement continues and compensation should be terminated.15 The salary
and grade indicated on the job offer, however, are illegible. Prior to determining the amount of

12

See L.A., Docket No. 15-1213 (issued April 27, 2016).

13

See J.L., Docket No. 18-1266 (issued February 15, 2019).

14
5 U.S.C. § 8124(a) provides that OWCP shall determine and make findings of fact and make an award for or
against payment of compensation. 20 C.F.R. §10.126 provides in pertinent part that the final decision of OWCP shall
contain findings of fact and a statement of reasons. See also D.S., Docket No. 16-0721 (issued October 13, 2017).
15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity
Determinations, Chapter 2.1501.3(b) (June 2013).

6

the overpayment, OWCP should determine whether appellant had a continuing LWEC under the
applicable OWCP file number subsequent to her return to part-time employment.16
Accordingly, the case will be remanded to OWCP for further development regarding the
amount of the overpayment. After such development as deemed necessary, it shall issue a de novo
decision regarding the amount of overpayment and waiver of recovery of the overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation for the period
November 9, 2015 through July 23, 2016. The Board further finds, however, that the case is not
in posture for decision regarding the amount of the overpayment.17
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: September 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Under such circumstances, OWCP offsets actual earnings pursuant to the formula set forth in Albert C. Shadrick,
5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.
17
In light of the Board’s findings regarding the amount of overpayment, it is premature to address the issue of
waiver of recovery of the overpayment of compensation.

7

